United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1247
Issued: November 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2013 appellant, through his attorney, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs’ (OWCP) dated February 13, 2013.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained injuries to his neck, left shoulder and left arm in
the performance of duty on June 3, 2011.
FACTUAL HISTORY
On December 20, 2011 appellant, a 52-year-old letter carrier, filed a claim for benefits,
alleging that he injured his neck, left shoulder, left arm and back while placing mail into a
mailbox on June 3, 2011.
1

5 U.S.C. § 8101 et seq.

By letter to appellant dated January 6, 2012, OWCP advised him that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. It asked him to submit a comprehensive medical report from his treating physician
describing his symptoms and a medical opinion explaining the cause of any diagnosed condition.
By decision dated February 8, 2012, OWCP denied appellant’s claim, finding that he
failed to establish fact of injury. It found that he failed to establish that he sustained the claimed
injuries at the time, place and in the manner alleged.
On February 24, 2012 appellant requested an oral hearing, which was held on
June 6, 2012.
Appellant submitted a report of a magnetic resonance imaging (MRI) scan of the cervical
spine dated July 12, 2010, received by OWCP on March 2, 2012. The results of this test
indicated that he had mild, multi-level discovertebral ridging, maximal C5-6 through C7-T1,
particularly on the left at C5-6, with mild multi-level cord compression without cord signal
alteration; and mild to moderate multi-level foraminal stenosis, most prominent at C4-5 and
C5-6.
In a report of a cervical MRI scan dated March 5, 2012, it was indicated that appellant
had multilevel disc pathology essentially unchanged from the previous examination.
In a July 9, 2012 report, Dr. Nirav K. Shah, Board-certified in neurosurgery, stated that
appellant had complaints of pain in his neck and shoulders. He stated findings on examination
and opined that appellant had cervical radiculopathy, the primary diagnosis, cervical neck pain
and cervical root lesion. Dr. Shah asserted that appellant had left-sided cervical left
radiculopathy and weakness due to cervical disc herniation on MRI scan at C5-6 and C-7, with
foraminal compromise. He further opined that a left shoulder MRI scan showed a probable left
rotator cuff tear. Dr. Shah stated that these injuries were causally related to the June 3, 2011
incident.
By decision dated July 30, 2012, an OWCP hearing representative modified the
February 8, 2012 decision in part, finding that appellant established that he experienced pain in
his neck, left shoulder and left arm while placing mail into a mailbox on June 3, 2011. It found,
however, that he failed to submit sufficient medical evidence to establish that he sustained a
diagnosed condition causally related to the June 3, 2011 work incident. .
In a report dated August 10, 2012, Dr. Shah indicated that appellant was experiencing
intermittent pain and numbness in his neck and both shoulders. He advised that appellant had
recently undergone an MRI scan, which showed that his symptoms had worsened since his
previous visit. Dr. Shah rated appellant’s pain as a 6 on a scale of 1 to 10; appellant described
his pain as aching and tingling in nature and stated that it was aggravated by typing or writing.
He advised that this pain was associated with weakness in the bilateral arms and shoulders and
with numbness in the right shoulder. Dr. Shah stated that appellant had cervical neck pain, his
primary symptom, cervical neck pain, cervical neck strain and cervical radiculopathy.
Dr. Shah advised that appellant still had left shoulder and left arm pain causally related to
the injury of June 3, 2011. He related that, prior to this injury, appellant had denied having these
2

particular symptoms. Dr. Shah opined that the mechanism of injury was consistent with the
injuries sustained, including cervical herniation and radiculopathy. He advised that appellant’s
injury had occurred while he had the heavy mailbag over his left shoulder and turned acutely to
the right to walk away; at that time, appellant developed a severe headache and experienced pain
down his left side. Dr. Shah advised that appellant would benefit from a gradual return to work,
particularly with the use of a mail pushcart. He stated that appellant had worsening left shoulder
and left arm pain with radiation; the left shoulder pain was constant and was associated with
weakness and numbness in his left arm. Dr. Shah reiterated his previous diagnoses.
In an October 17, 2012 report, Dr. Thomas K. Bills, Board-certified in orthopedic
surgery, stated that appellant had complaints of bilateral shoulder, elbow and wrist pain. He
advised that there was no obvious atrophy of the left shoulder in comparison to the right
shoulder. Dr. Bills stated that appellant had tenderness in his left rotator cuff, with a positive
impingement sign. He found that the March 5, 2012 left shoulder MRI scan demonstrated
acromioclavicular arthritis; a glenoid labral tear both anteriorly and posteriorly with a secondary
ganglion cyst and an attenuation of the rotator cuff in the impingement zone and watershed zone
without full thickness tear. Dr. Bills also stated that the cervical March 5, 2012 MRI scan
showed diffuse spondylitic changes with degenerative disc changes at C2-3, C3-4, C4-5, C5-6,
C6-7 and C7-T1. He asserted that appellant had facet arthropathy at the same multiple levels, all
of which was causing foraminal stenosis at multiple levels, including C5-6 and C6-7.
Dr. Bills opined that appellant’s primary problem was rotator cuff tendinitis secondary to
impingement. He also diagnosed secondary cervical spondylitis, which caused some cervical
radiculopathy. Dr. Bills prescribed cortisone injections and physical therapy for the left shoulder
and advised that appellant might eventually require surgery for his left shoulder condition.
By decision dated February 13, 2013, OWCP denied modification of the February 8,
2012 hearing representative’s decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
It is uncontested that appellant experienced pain in his neck, left shoulder and left arm
while placing mail into a mailbox on June 3, 2011. The question of whether an employment
incident caused a personal injury can only be established by probative medical evidence.9
Appellant has not submitted rationalized, probative medical evidence to establish that the June 3,
2011 employment incident caused a personal injury and that the work accident would have been
competent to cause the claimed injury.
Appellant submitted reports from Drs. Shah and Bill. These physicians submitted reports
which stated findings on examination, diagnosed cervical radiculopathy, cervical herniation, leftsided rotator cuff tendinitis, left-sided rotator cuff tear and left-sided impingement syndrome of
the left shoulder and generally related appellant’s cervical, left shoulder and left arm conditions
to the June 3, 2011 work incident. Neither of these physicians, however, provided a probative,
rationalized opinion regarding whether the June 3, 2011 work incident caused a personal injury.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 With regard to appellant’s left shoulder condition, appellant
provided diagnoses of left-sided rotator cuff tear and left-sided impingement syndrome of the left
5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(ee).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

Carlone, supra note 5.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

4

shoulder. He, however, did not submit a report from a physician which related these diagnoses
to appellant’s left shoulder conditions and sufficiently address how these diagnosed conditions
were causally related to the June 3, 2011 work incident.
Dr. Shah stated in his July 9, 2012 report that a left shoulder MRI scan showed a
probable left rotator cuff tear. He indicated that this injury was causally related to the June 3,
2011 incident. In his report dated August 10, 2012, Dr. Shah advised that appellant was
experiencing intermittent pain and numbness in his left shoulders. He stated that appellant had
recently undergone an MRI scan, which showed that his symptoms had worsened since his
previous visit. Dr. Shah rated appellant’s pain as a 6 on a scale of 1 to 10; appellant described
his pain as aching and tingling in nature and stated that it was aggravated by typing or writing.
He advised that this pain was associated with weakness in pain in his arms and shoulders.
Dr. Shah advised that appellant still had left shoulder and arm pain causally related to the injury
of June 3, 2011. He related that, prior to this injury, appellant had denied having these particular
symptoms. Dr. Shah opined that the mechanism of injury was consistent with the injuries he
sustained. He advised that appellant’s injury occurred while he had the heavy mailbag over his
left shoulder and then suddenly turned to the right to walk away; at that time, he developed a
severe headache and experienced pain down his left side. Dr. Shah stated that appellant had
worsening left shoulder and left arm pain with radiation; the left shoulder pain was constant and
was associated with weakness and numbness in his left arm. In his October 17, 2012 report, he
stated that appellant had complaints of bilateral shoulder, elbow and wrist pain; he noted on
examination that there was no obvious atrophy of the left shoulder in comparison to the right
shoulder.
Dr. Bills asserted that appellant had tenderness in his left rotator cuff, with a positive
impingement sign; he opined that appellant’s primary problem was rotator cuff tendinitis
secondary to impingement. He found that the March 5, 2012 left shoulder MRI scan
demonstrated acromioclavicular arthritis; a glenoid labral tear both anteriorly and posteriorly
with a secondary ganglion cyst and an attenuation of the rotator cuff in the impingement zone
and watershed zone without full thickness tear. Dr. Bills indicated that appellant might
eventually need surgery to ameliorate his left shoulder condition. He, however, did not state an
opinion as to whether these diagnosed left shoulder conditions were causally related to the
June 3, 2011 work incident.
The medical reports from Drs. Shahs and Bills did not sufficiently explain how medically
appellant would have sustained a left shoulder or left arm injury while delivering mail on
June 3, 2011. The reports from Drs. Shah and Bills did not adequately describe appellant’s
accident or how the accident would have been competent to cause the claimed condition. There
is, therefore, no rationalized evidence in the record that appellant’s left shoulder and left arm
injuries were work related.
As to the claimed cervical injury, Dr. Shah indicated that appellant had sustained a
cervical neck strain and cervical radiculopathy. He advised that the mechanism of injury which
occurred on June 3, 2011 was consistent with the cervical herniation and cervical radiculopathy
he sustained. Dr. Shah explained that appellant’s injury had occurred while he had the heavy
mailbag over his left shoulder and turned acutely to the right to walk away. His opinion
regarding causal relationship is of limited probative value, however, in that he did not provide

5

adequate medical rationale in support of his conclusions.11 Dr. Shah’s reports do not constitute
sufficient medical evidence demonstrating a causal connection between appellant’s June 3, 2011
work incident and his claimed cervical condition. Causal relationship must be established by
rationalized medical opinion evidence. The reports from Dr. Shah are of limited probative value
for the further reason that if they are generalized in nature and equivocal in that he only noted
summarily that appellant’s cervical condition was causally related to the June 3, 2011 incident in
which appellant experienced cervical pain while placing mail into a mailbox.
Dr. Bills stated in his October 17, 2012 report that the cervical March 5, 2012 MRI scan
showed diffuse spondylitic changes with degenerative disc changes at C2-3, C3-4, C4-5, C5-6,
C6-7 and C7-T1. He asserted that appellant had facet arthropathy at the same multiple levels, all
of which was causing foraminal stenosis at multiple levels, including C5-6 and C6-7. However,
the March 5, 2012 MRI scan indicates that appellant had multilevel disc pathology essentially
unchanged from his previous diagnostic test, with no significant new disc pathology noted. In
addition, Dr. Bills did not provide an opinion stating that appellant’s diagnosed cervical
conditions were causally related to the June 3, 2011 work incident.
Appellant’s attorney argues on appeal that Dr. Shah’s reports were sufficiently wellrationalized to establish a causal relationship between the June 3, 2011 work incident and his
claimed neck and left shoulder conditions. The Board does not accept counsel’s contention. As
discussed above the reports from Dr. Shah did not constitute probative, rationalized medical
opinion evidence required to establish causal relationship.
Accordingly, appellant failed to provide a medical report from a physician that explains
how the work incident of June 3, 2011 caused or contributed to the claimed injuries to his neck,
left shoulder or left arm injuries. OWCP advised appellant of the evidence required to establish
his claim; however, appellant failed to submit such evidence. Appellant did not provide a
medical opinion which describes or explains the medical process through which the June 3, 2011
work accident would have caused the claimed injuries. Accordingly, he did not establish that he
sustained his neck, left shoulder and left arm injuries in the performance of duty. OWCP properly
denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained neck, left shoulder
or left arm injuries in the performance of duty on June 3, 2011.

11

William C. Thomas, 45 ECAB 591 (1994).

6

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

